876 F.2d 895
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Timothy TERRY, Petitioner-Appellee,v.John REES, Warden, Respondent-Appellant.
No. 88-6074.
United States Court of Appeals, Sixth Circuit.
June 16, 1989.

1
Before KEITH and WELLFORD, Circuit Judges, and HORACE W. GILMORE, District Judge.*

ORDER

2
On its own motion, the court directed the parties to file supplemental briefs on the question whether the action of the district court, remanding this case to the Knott Circuit Court for the appointment of a special pathologist, resulted in a final, appealable order.


3
The parties concur that it did not.


4
It is, therefore, ORDERED that the appeal is dismissed for lack of jurisdiction.



*
 The Honorable Horace W. Gilmore, United States District Judge for the Eastern District of Michigan, sitting by designation